Citation Nr: 9931747	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-08 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma as 
due to an undiagnosed illness.

2.  Entitlement to service connection for insomnia and 
headaches as due to an undiagnosed illness.

3.  Entitlement to service connection for back pain as due to 
an undiagnosed illness.

4.  Entitlement to service connection for pruritic rash of 
the back as due to an undiagnosed illness.

5.  Entitlement to service connection for hepatitis.

6. Entitlement to service connection for high cholesterol.

7.  Entitlement to an increased (compensable) evaluation for 
service connected residuals of the fifth metacarpal head. 

8.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service connected disabilities.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to July 1985 
and from August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico (RO). 

The issues of entitlement to service connection for bronchial 
asthma due to an undiagnosed illness; insomnia and headaches 
due to an undiagnosed illness; back pain due to an 
undiagnosed illness; pruritic rash of the back due to 
undiagnosed illness; and entitlement to an increased 
(compensable) evaluation for service connected residuals of 
the fifth metacarpal head shall be addressed in the REMAND 
portion of this decision.  The issue of entitlement to a 10 
percent evaluation based on multiple, noncompensable, service 
connected disabilities will be held in abeyance until the 
foregoing issues are fully adjudicated.


FINDINGS OF FACT

1. There is no competent medical evidence attributing a 
current hepatitis disability to the veteran's active service 
or to disease or injury therein.

2.  High cholesterol level is a laboratory test result.  
There is no evidence that it is a disability within 
applicable laws and regulations providing compensation 
benefits.  .

3.  There is no evidence linking the veteran's current 
cholesterol level to disease or injury in service.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hepatitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for high 
cholesterol level is not well grounded. 38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has submitted  well-grounded claims for entitlement 
to service connection for hepatitis and for cholesterol.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well grounded claim is described as one which is plausible, 
one that is meritorious on its own or capable of 
substantiation.  See Robinette v. Brown, 8 Vet. App. 69, 73-
74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 8 Vet. 
App. at 75-76; King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
United States Court of Appeals for Veterans Claims (Court) 
has further held that where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well-
grounded-claim requirement of section 5107(a).  Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc).  Thus, in order 
for a service connection claim to be well grounded, there 
must be (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
If the claimant has not presented a well grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant any further in the development of that claim.  
Murphy, 1 Vet. App. at 81.

Service connection may be granted for an injury or disease 
incurred during active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

I. Hepatitis

The veteran asserts that he has a Hepatitis disability which 
was manifested during his period of active service.  He has 
indicated that he has tested positive for Hepatitis B and 
that he is entitled to service connection therefor.

There is evidence of a current hepatitis disability.  A 
letter from The American Red Cross dated in January 1995 
shows that analysis of the veteran's donated blood revealed 
the presence of Hepatitis B antibodies (anti-HBc).  Private 
medical records dated in March 1995 confirmed the presence of 
Hepatitis C antibodies.  There is no evidence of record that 
the veteran has manifested symptoms associated with a 
Hepatitis disability.  

A well grounded claim also requires evidence of disease or 
injury during service and evidence which connects the current 
disability to disease or injury in service.  A lay witness is 
capable of knowing that an injury occurred and can provide 
competent lay witness of an injury.  However, a lay witness 
does not have the necessary medical expertise to diagnose 
symptoms during service as manifestations of a disease.  
Review of the veteran's service medical records reveals no 
pertinent medical evidence with regard to Hepatitis during 
his period of active service.  The service medical records 
are silent as to any complaint, finding, or abnormality of 
the liver.  

A well grounded claim also requires evidence of a connection 
between the current disability and disease or injury in 
service.  This calls for a medical conclusion and must come 
from a trained medical professional.  The mere assertion from 
a lay witness that a current disability is connected to 
service is not competent evidence of such a connection.  The 
veteran's allegation that a current Hepatitis disability had 
its onset in service requires a medical opinion, and as a 
layman, the veteran is not qualified to provide such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492.  In this 
case, there is no medical opinion or other competent evidence 
which links the current hepatitis to disease or injury in 
service.  Further, there is no competent medical opinion 
which links the hepatitis to the inservice symptoms described 
by the veteran.  

Although the veteran contends that he developed a current 
Hepatitis disability as a result of service, the first 
evidence of record of the presence of Hepatitis antibodies 
was not until January 1995, almost four years after 
separation from active service. 

The veteran has submitted medical evidence showing that he 
currently has Hepatitis antibodies, but there is no reference 
that would link such to service.  As discussed above, medical 
evidence of a nexus between an in-service injury or disease 
and a current disability is required.  See Caluza, supra.  As 
such evidence has not been presented regarding this claim, 
the claim is not well-grounded.  In the absence of a well-
grounded claim, the claim for entitlement to service 
connection for Hepatitis must be denied.  Edenfield, 8 Vet. 
App. at 388.

The Board also finds that the veteran has been informed of 
the requirements for service connection via the issuance of a 
statement of the case and by the issuance of a supplemental 
statement of the case.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was harmless and that there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board considered the same law and 
regulations, as did the RO.  The Board merely concludes that 
the initial evidentiary threshold has not been met.  The 
result is the same.

II. Cholesterol

The veteran contends that entitlement to service connection 
is warranted for elevated cholesterol which was first 
manifested during his period of active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The term "disability" as used in chapter 11, and 
specifically in § 1110, should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Review of the veteran's service medical records reveals no 
pertinent medical evidence of a disability associated with 
elevated cholesterol levels.  Thereafter, a VA examination 
report dated in July 1994 reveals that the veteran had 
hypercholesterolemia.  A private medical record dated in 
March 1995 shows that the veteran had an elevated cholesterol 
reading.

The Board recognizes the veteran's contentions that he is 
entitled to service connection for hypercholesterolemia.  
However, the Board must adhere to established laws and 
regulations in its determinations.  Hypercholesterolemia 
(high cholesterol level) is a laboratory test result, not a 
disability within applicable legislation. See 38 C.F.R. §§ 
3.303, 3.304; see also 38 C.F.R. Part 4 (Schedule for Rating 
Disabilities).  

Moreover, there is no evidence of record that the veteran had 
a disability associated with hypercholesterolemia during 
service which has resulted in a service connected disability 
subsequent to service.  The post-service findings of elevated 
cholesterol are, at most, indicative of a risk factor of a 
possible disability, but there is no evidence of a current 
disability.  

In light of the above, therefore, the Board concludes that 
the veteran's claim must be denied.  Absent competent medical 
evidence of a nexus, or link, between a current disability 
associated with elevated cholesterol levels and an inservice 
disability associated with elevated cholesterol levels, the 
veteran has not presented a well grounded claim of 
entitlement to service connection.  See Caluza, supra.

The Board also finds that the veteran has been informed of 
the requirements for service connection via the issuance of a 
statement of the case and by the issuance of a supplemental 
statement of the case.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was harmless and that there is 
no prejudice to the veteran.  See Bernard, 4 Vet. App. at 
384.  The Board considered the same law and regulations, as 
did the RO.  The Board merely concludes that the initial 
evidentiary threshold has not been met.  The result is the 
same.


ORDER

Entitlement to service connection for Hepatitis is denied.  
Entitlement to service connection for high cholesterol is 
denied.  


REMAND

The veteran contends that his multiple physical symptoms, to 
include bronchial asthma, insomnia, headaches, back pain and 
pruritic rash of the back, are a result of his active duty 
service in South West Asia, and consequently that he is 
entitled to service connection for the respective disorders.

VA shall pay compensation in accordance with Chapter XI of 
Title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability: (i) Became manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
By history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis. 38 
C.F.R. § 3.317 (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) sign or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders. 38 C.F.R. § 3.317(b) (1999).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) 
(1999).

On April 28, 1998, the VA Undersecretary for Health issued 
Guidelines for Disability Examinations in Gulf War Veterans, 
IL 10-98-010.  This provided a new protocol for examination 
of Gulf War veterans.  Under the new protocol, a physician 
will review the veteran's symptoms and determine if those 
symptoms are associated with a diagnosed illness or 
specifically state if the veteran has a symptom as the result 
of an undiagnosed illness.  The veteran should be afforded 
the benefits of this new examination protocol.  For these 
procedural reasons, the undiagnosed illness claims will be 
Remanded.  The Board makes no determination at this time as 
to whether the claims are well grounded.  

Additionally, the veteran contends that he is entitled to a 
compensable evaluation for his service connected residuals of 
a fractured fifth metacarpal head of the right hand.  The 
Board finds that the veteran's claim for entitlement to a 
compensable evaluation is well grounded, in that he has 
presented a plausible claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the 
Board is obligated to assist the veteran in the development 
of his claim.

The service medical records contain an X-ray showing a 
fracture of the 5th metacarpal with displacement.  Review of 
the file does not disclose a recent adequate examination.  A 
claim for an increased rating is well grounded and requires 
VA to afford the veteran an adequate examination.  The RO 
should insure that such an examination is done.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995).  

The only other disability for which service connection has 
been established is the scar and residuals of excision of a 
pilonidal cyst, left buttocks.  In light of the claim for a 
10 percent evaluation based on multiple, noncompensable, 
service connected disabilities, the scar should also be 
examined.  

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The RO should schedule the veteran 
for an examination in accordance with 
Disability Examinations in Gulf War 
Veterans, IL 10-98-010, April 28, 1998.  

2.  The RO should obtain a copy of the 
veteran's service personnel records, 
particularly the reports of any medical 
or physical evaluation boards and all 
record pertaining to the veteran's 
release from reserve service.  The RO 
should also verify the exact dates the 
veteran served in the Persian Gulf.

3.  A VA examination should also be 
conducted to determine the nature and 
severity of the residuals of the fracture 
of the fifth metacarpal head of the right 
hand.  The examiner should be provided 
with the veteran's claims folder, 
including a copy of this REMAND, in 
conjunction with the examination.  All 
appropriate tests and studies should be 
accomplished at this time, including X-
rays and diagnostic testing.  The 
examiner should obtain all current 
complaints from the veteran.  The 
examination report should specifically 
include an assessment of the range of 
motion studies of the involved area, to 
include what degrees constitute normal 
motion and should measure the limitation 
of motion imposed by pain, weakness, 
excess fatigability, use or 
incoordination on the affected areas.  
Any ankylosis should be identified.  

The examiner should also evaluate any 
functional loss due to pain or weakness, 
and to document all objective evidence of 
those symptoms, such as visible 
manifestation of pain on movement.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  The service-connected the scar and 
residuals of excision of a pilonidal 
cyst, left buttocks should also be 
examined.  

5. The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.  

6. The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed 
in full.  The Court has held that, if the 
requested examination does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.

7.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.

Thereafter, the claims folder should be returned to the Board 
for further review, as appropriate.  The purpose of this 
REMAND is to allow for further development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON 
	Acting Member, Board of Veterans' Appeals








